UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

_____________________________
                              )
AHMED ZAID SALEM ZUHAIR,      )
                              )
                              )
               Petitioner,    )
                              )
                              )         Civ. No. 08-0864 (EGS)
          v.                  )
                              )
GEORGE W. BUSH, et al.,       )
                              )
               Respondents.   )
_____________________________ )


                                ORDER

     Pursuant to the Court’s Order of December 22, 2008 and

Federal Rule of Evidence 706, and for the reasons stated in the

hearings held in open court on December 18, 2008 and January 15,

2009, it is hereby

     ORDERED that Dr. Emily A. Keram is appointed as the Court’s

independent medical expert and shall perform a comprehensive

medical and psychiatric evaluation of Petitioner Ahmed Zaid Salem

Zuhair and transmit to the Court a report and any recommendations

regarding Petitioner’s health status.      The report shall not be

filed on the public docket, however, the Court will provide

copies to counsel for the parties.      It is further

     ORDERED that Professor Charles Schmitz is appointed as the

Court’s independent translator to assist Dr. Keram as

appropriate.   It is further
     ORDERED that Dr. Karem and Professor Schmitz shall forthwith

be provided transportation to Guantanamo Bay, Cuba and access to

the Petitioner at the Guantanamo Bay, Cuba detention facility.

     SO ORDERED.

SIGNED:   Emmet G. Sullivan
          United States District Judge
          January 16, 2009




                                2